UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4292


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTONIO DEON WALKER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (4:08-cr-00079-RGD-FBS-1)


Submitted:   February 25, 2010              Decided:    April 16, 2010


Before MOTZ and    AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard E. Gardiner, Fairfax, Virginia, for Appellant.   Robert
Edward Bradenham, II, Assistant United States Attorney, Newport
News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Antonio     Deon     Walker       appeals        from     the   360-month

sentence imposed following his jury conviction on one count of

conspiracy to obstruct, delay, and affect interstate commerce by

robbery, in violation of the Hobbs Act, 18 U.S.C. § 1951(a)

(2006)    (“Count    1”),   one     count       of    obstructing,      delaying,    and

affecting interstate commerce by robbery, in violation of 18

U.S.C. § 1951(a) (“Count 2”), and one count of possession of a

firearm in furtherance of a crime of violence, in violation of

18   U.S.C.    §   924(c)(1)     (2006)     (“Count        3”).       Walker’s   counsel

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),   asserting       that    there   are        no    meritorious    grounds    for

appeal, but questioning whether the district court abused its

discretion in not permitting Walker’s counsel to inquire whether

a    Government      witness      expected           favorable       consideration   at

sentencing in an unrelated state prosecution.                          Walker filed a

pro se supplemental brief, arguing that the Government failed to

prove that the alleged robbery affected interstate commerce and

questioning the credibility of the witnesses.                           The Government

has not filed a brief.           Finding no error, we affirm.

              “[E]xposure of a witness’ motivation in testifying is

a    proper    and      important    function             of   the    constitutionally

protected right of cross-examination.”                     Delaware v. Van Arsdall,

                                            2
475 U.S. 673, 678-79 (1986) (internal quotation marks omitted).

However, the district court has “wide latitude insofar as the

Confrontation Clause is concerned to impose reasonable limits on

such   cross-examination         based      on   concerns         about,      among   other

things,    harassment,      prejudice,          confusion      of       the   issues,     the

witness’ safety, or interrogation that is repetitive or only

marginally relevant.”         Id. at 679.          Thus, we review the district

court’s      limitations         on      cross-examination              for       abuse     of

discretion.       United States v. Scheetz, 293 F.3d 175, 184 (4th

Cir.   2002).      “The     critical        question    .     .     .    is   whether     the

defendant    is   allowed     an      opportunity      to     examine         a   witness[’]

subjective understanding of his bargain with the government, for

it is this understanding which is of probative value on the

issue of bias.”          United States v. Ambers, 85 F.3d 173, 176 (4th

Cir. 1996).

            We    find    that   the     district      court      did     not     abuse    its

discretion in preventing Walker’s counsel from questioning the

Government      witness    about      the    details     of       an    unrelated     state

murder    investigation.           The    record    clearly         demonstrates          that

counsel was given the opportunity to fully question the witness

about his deal to cooperate with the Government for favorable

consideration as a consequence of his testimony against Walker

in the present case.         Allowing counsel to delve further into the

                                            3
details       of     the    witness’      cooperation             in     the    state     murder

investigation for favorable consideration at a possible state

sentencing would have served no real purpose, as counsel had

already established that the witness sought favorable treatment

for his cooperation both in the prosecution against Walker and

in the unrelated state investigation.

               In his pro se supplemental brief, Walker argues that

the Government failed to prove that the alleged robbery affected

interstate          commerce     and     questions          the        credibility      of    the

witnesses       implicating      him     in    the        robbery.        A    jury’s    verdict

“must be sustained if there is substantial evidence, taking the

view     most       favorable     to     the        Government,          to     support       it.”

Glasser v. United States, 315 U.S. 60, 80 (1942).                                    The court

“may not weigh the evidence or review the credibility of the

witnesses          [because]    [t]hose        functions       are       reserved       for   the

jury.”        United States v. Wilson, 118 F.3d 228, 234 (4th Cir.

1997) (internal citation omitted).

               A     conviction        under        the     Hobbs       Act     requires      the

government to prove “(1) the underlying robbery or extortion

crime,    and       (2)    an   effect    on        interstate         commerce.”         United

States v. Williams, 342 F.3d 350, 353 (4th Cir. 2003).                                  However,

“the impact on commerce [may be] small, and it may be shown by

proof    of     probabilities          without       evidence          that    any   particular

                                                4
commercial movements were affected.”       United States v. Brantley,

777 F.2d 159, 162 (4th Cir. 1985).             The interstate commerce

requirement has been broadly interpreted and courts have found

it “satisfied even where the effect on interstate commerce is

indirect, minimal and less than certain,” although the effect

must be “reasonably probable.”          United States v. Buffey, 899

F.2d 1402, 1404 (4th Cir. 1990).         Moreover, we have held that

“[d]rug dealing . . . is an inherently economic enterprise that

affects interstate commerce.     For this reason, the robbery of a

drug dealer has been found to be the kind of act which satisfies

the ‘affecting commerce’ element of the Hobbs Act.”            Williams,

342 F.3d at 355 (internal citation omitted).

           We conclude that the evidence, viewed in the light

most favorable to the Government, is sufficient to sustain a

conviction under the Hobbs Act.        The victim, the co-conspirator,

and a witness all testified that Walker was involved in the

robbery.    Moreover, the victim admitted that he was a known

crack dealer, which Walker’s co-conspirator confirmed, and that

he earned at least some of the cash stolen by selling crack

cocaine.    Accordingly,   we   find    that   the   jury’s   verdict   is

supported by substantial evidence.

           In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

                                  5
We therefore affirm the district court’s judgment.                              This court

requires that counsel inform Walker, in writing, of his right to

petition    the   Supreme       Court    of       the   United      States     for   further

review.     If    Walker       requests       that      a   petition      be   filed,      but

counsel    believes      that     such    a       petition     would      be    frivolous,

counsel    may    move   in     this     court      for     leave    to   withdraw         from

representation.       Counsel’s motion must state that a copy thereof

was served on Walker.             We dispense with oral argument because

the facts and legal conclusions are adequately presented in the

materials    before      the    court     and       argument     would       not     aid    the

decisional process.

                                                                                     AFFIRMED




                                              6